Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 02/18/2021. Claim 2-21 are newly presented and pending. Claim 1 has been canceled by the Applicant.

Claims 2, 10, and 18, as amended, raise new issue with respect to introduction of new matter and are rejected under 35 USC § 112, first paragraph, as analyzed below.
Claims, as amended, obviate rejection under 35 USC § 101 raised in the preceding Office Action.
Applicant’s arguments with respect to Double Patenting are moot due to substantial amendments of the instant claims.

NOTE to Applicant: Applicant is reminded that the claim of priority in this Application extends back to a five page provisional application filed on 04/24/2006. Applicant needs to be mindful of the amendments and ensure support in the chain of continuity for such amendments.



Response to Arguments

Applicant’s arguments with respect to claims 2-21 have been fully considered but they are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 2, 16, and 18 are rejected as they are amended to recite:
an amount of interaction with first content
determining, based on the received information, a portion of the first content that has a highest amount of user interaction 

These features are not supported in the Specification.

First, there is no support for determination of the highest user interaction.
Second, the user interaction, as disclosed in the Specification (e.g. ¶ [28] as published), is with the source and not the content and/or a portion of the content.

Claims 3-9, 11-17, and 19-21 depend on claims 2, 16, and 18, respectively, therefore rejected the same.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the 

Claims  2, 3, 10, 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Collins et al., USPGPUB 2010/0169910 (hereinafter “Collins”).

Regarding claim 2, Collins discloses Schuler a method (Abstract, Figs. 1, 4-8, 37) comprising:
sending, to one or more servers associated with one or more information sources (¶¶ [56], [63], [86]), one or more messages requesting information indicating:
 of an amount of user interaction with first content provided by the one or more information sources (¶¶ [56], [63], [105]-[106], [108], [166]), and
metadata associated with the first content (Figs. 22, 23; ¶¶ [111], [113],[149);
receiving, from at least one server of the one or more servers, the information (¶¶ [63], [108], [166]);
determining, based on the received information, a portion of the first content that has the highest amount of user interaction (¶¶ [108], [166]);
generating, based on one or more media segments having one or more characteristic indicated by the metadata that match the portion of the first content with the highest amount of user activity, second content (¶¶ [56], [63]-[64], [93]-[98], [105]-[106], [121], [129], [160], [170], [175]); and
sending, to a server associated with a broadcast network, the second content (¶¶ [129], [160], [170], [175]).

Regarding claim 3, Collins discloses receiving, from the server associated with a broadcast network, feedback information in response to the second content (¶ [175]).

The device of claims 10-11 recite similar features and are effectuated by the method of claims 2-3, respectively, therefore, rejected the same.

The computer program code of claims 18-19 recite similar features and are effectuated by the method of claims 2-3, respectively, therefore, rejected the same.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-7, 9-15, 17-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al., USPGPUB 2010/0169910 (hereinafter “Collins”), in view of Schuler et al., WO 01/77939 (hereinafter “Schuler”). Schuler was provided by the Applicant in the IDS or 07/07/2020.



Regarding claim 4, Collins is silent on:
generating, based on the received feedback information, third content; and
sending the third content to the server associated with the broadcast network.

However Schuler discloses:
generating, based on the received feedback information, third content (Continuous feedback, page 20, lines 21-25); and
sending the third content to the server associated with the broadcast network (See flow diagram of Figs. 2, 4, and 5).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Collins with Schuler’s teachings in order to enable continuous adjustment and customization of content per dynamic user profile updates. 

Regarding claim 5, the system of Collins and Schuler discloses wherein the received feedback information is associated with a product (Schuler: Page 4, lines 23-27; page 7, lines 23-30).

Regarding claim 6, the system of Collins and Schuler discloses wherein the received feedback information is associated with demographic information (Schuler: Page 4, lines 1-11; Page 9, lines 15-21).

Regarding claim 7, the system of Collins and Schuler discloses wherein the characteristics comprise product information (Schuler: Page 4, lines 23-27; Page 7, lines 23-30).

Regarding claim 9, the system of Collins and Schuler discloses wherein the first content and the second content are associated with at least one of a same product or service, same media content, or same advertising content (Schuler: Page 4, lines 23-27; page 7, lines 23-30; Page 20, lines 21-24)

The device of claims 12-15, and 17 recite similar features and are effectuated by the method of claims 4-7, and 9, respectively, therefore, rejected the same.

The computer program code of claim 21 recite similar features and are effectuated by the method of claims 9, therefore, rejected the same.


Claims 8, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins, in view of Kraft et al., USPGPUB 2002/0147570 (hereinafter “Kraft”).

Regarding claims 8, 16, and 20, Collins is not explicit in wherein the amount of activity indicates a number of users that are downloading content or indicates websites most frequently accessed by the plurality of users.

However, Kraft discloses a method, system, and computer program code for monitoring user interactions with servers/ web servers wherein the amount of activity indicates a number of users that are downloading content or indicates websites most frequently accessed by the plurality of users (¶¶ [20]-[21]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system Collins with Kraft’s teachings in order to enable meaningful trends determination from users and services in most cost effective way (See Kraft: ¶ [21] for motivation). 





Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Fables et al., USPGPUB 2002/0024532 discloses a dynamic personalization method and system for detecting usage, trends based on content metadata and generation of user profiles; Abstract, Fig. 1, ¶¶ [16]-[180].
Ledermann et al., USPN 8,230,461 discloses a method and system for identifying trends and providing custom content based on characteristics/ metadata of content and user profiles; Abstract, Fig. 1, Col. 4, line 39 through Col. 8, line 36.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421